      Case 6:21-cv-00948-ADA-JCM Document 1-1 Filed 09/13/21 Page 1 of 4




                            EXHIBIT A
                           6:21-CV-00948




DEFENDANT'S NOTICE OF REMOVAL                                          PAGE 6
                          Case 6:21-cv-00948-ADA-JCM Document 1-1 Filed 09/13/21 Page 2 of 4
JS 44 (Rev. 08/16)                                                       CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXTPAGE OF THIS FORM.)

I.(a) PLAINTIFFS                                                                                            DEFENDANTS
Rosa Culp                                                                                                  Wal-Mart, Inc.

  (b) County of Residence of First Listed Plaintiff              Bell County, TX                            County of Residence of First Listed Defendant               Benton County, AR
                             (EXCEPT IN U.S. PLAINTIFF CASES)                                                                             (IN US.PLAINTIFF CASES ONLY)
                                                                                                            NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                       THE TRACT OF LAND INVOLVED.

  (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (IfKnown)
Tim C. Schurmann - Slocumb Law Firm, PLLC                                                                 Brett H. Payne - Walters, Balido & Crain, LLP
1910 Pacific Avenue, Suite 15700, Dallas, TX 75201                                                        9020 N. Capital of Texas Highway, Bldg. I, Suite 170
Phone: 469-270-8585 Fax: 888-853-2247                                                                     Austin, TX 78759 Phone: 512-472-9000 Fax: 512-472-9002

II. BASIS OF JURISDICTION (Place an "X"in One Box Only)                                        III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an "X" in One Boxfor Plaintiff
                                                                                                      (  For Diversity Cases Only)                                         and One Boxfor Defendant)
O 1    U.S. Government                0 3 Federal Question                                                                       PTF          DEF                                        PTF      DEF
         Plaintiff                          (U.S. Government Not a Party)                          Citizen of This State         X 1          0 1     Incorporated or Principal Place     0 4 04
                                                                                                                                                        ofBusiness In This State

O 2    U.S. Government                X4     Diversity                                             Citizen of Another State         0 2       0 2     Incorporated and Principal Place   0 5     X5
          Defendant                            (Indicate Citizenship ofParties in Item III)                                                              ofBusiness In Another State

                                                                                                   Citizen or Subject ofa           0 3       0 3     Foreign Nation                     0 6     06
                                                                                                     Foreign Country
IV. NATURE OF SUIT(Place an "X" in One Box Only)                                                                                           Click here for: Nature of Sui Code Descriptions.
          CONTRACT                                             TORTS ' .                             FORFEITURE/PENALTY                          BANKRUPTCY                    OTHER STATUTES
0   110 Insurance                       PERSONAL INJURY               PERSONAL INJURY             0 625 Drug Related Seizure              0 422 Appeal 28 USC 158        0 375 False Claims Act
0   120 Marine                       0 310 Airplane                 0 365 Personal Injury -             ofProperty 21 USC 881             0 423 Withdrawal               0 376 Qui Tam(31 USC
0   130 Miller Act                   0 315 Airplane Product                Product Liability      0 690 Other                                   28 USC 157                      3729(a))
0   140 Negotiable Instrument               Liability               0 367 Health Care/                                                                                   0 400 State Reapportionment
0   150 Recovery of Overpayment      0 320 Assault, Libel &               Pharmaceutical                                                     PROPERTY RIGHTS             0 410 Antitrust
       & Enforcement of Judgment            Slander                       Personal Injury                                                 0 820 Copyrights               0 430 Banks and Banking
0   151 Medicare Act                 0 330 Federal Employers'             Product Liability                                               0 830 Patent                   0 450 Commerce
0   152 Recovery of Defaulted               Liability               0 368 Asbestos Personal                                               0 840 Trademark                0 460 Deportation
        Student Loans                0 340 Marine                          Injury Product                                                                                0 470 Racketeer Influenced and
      (Excludes Veterans)            0 345 Marine Product                  Liability                    LABQR                               SOCIAL SECURITY                    Corrupt Organizations
0   153 Recovery of Overpayment             Liability                PERSONAL PROPERTY      0 710 Fair Labor Standards                    0 861 HIA (1395ff)             0 480 Consumer Credit
        of Veteran's Benefits        0 350 Motor Vehicle            0 370 Other Fraud              Act                                    0 862 Black Lung(923)          0 490 Cable/Sat TV
0   160 Stockholders' Suits          0 355 Motor Vehicle            0 371 Truth in Lending  0 720 Labor/Management                        0 863 DIWC/DIWW (405(g))       0 850 Securities/Commodities/
0   190 Other Contract                     Product Liability        0 380 Other Personal           Relations                              0 864 SSID Title XVI                  Exchange
0   195 Contract Product Liability   kf 360 Other Personal                Property Damage   0 740 Railway Labor Act                       0 865 RSI(405(g))              0 890 Other Statutory Actions
0   196 Franchise                          Injury                   0 385 Property Damage   0 751 Family and Medical                                                     0 891 Agricultural Acts
                                     0 362 Personal Injury -              Product Liability        Leave Act                                                             0 893 Environmental Matters
                                            Medical Malpractice                             0 790 Other Labor Litigation                                                 0 895 Freedom of Information
      REAL PROPERTY                      CIVIL RIGHTS               PRLSONERPETMONS • 0 791 Employee Retirement                           "*FEDERAL TAX SUITS                   Act
0 210 Land Condemnation              0 440 Other Civil Rights         Habeas Corpus:              Income Security Act                     0 870 Taxes(U.S. Plaintiff     0 896 Arbitration
0 220 Foreclosure                    0 441 Voting                   0 463 Alien Detainee                                                        or Defendant)            0 899 Administrative Procedure
0 230 Rent Lease & Ejectment         0 442 Employment               0 510 Motions to Vacate                                               0 871 IRS—Third Party                Act/Review or Appeal of
0 240 Torts to Land                  0 443 Housing/                       Sentence                                                              26 USC 7609                    Agency Decision
0 245 Tort Product Liability                Accommodations          0 530 General                                                                                        0 950 Constitutionality of
0 290 All Other Real Property        0 445 Amer. w/Disabilities -   0 535 Death Penalty           IMMIGRATION                                                                  State Statutes
                                           Employment                 Other:                0 462 Naturalization Application
                                     0 446 Amer. w/Disabilities -   0 540 Mandamus & Other 0 465 Other Immigration
                                            Other                   0 550 Civil Rights            Actions
                                     0 448 Education                0 555 Prison Condition
                                                                    0 560 Civil Detainee -
                                                                          Conditions of
                                                                          Confinement

V. ORIGIN (Place an "X" in One Box Only)
❑ 1 Original             X2 Removed from                0 3         Remanded from             0 4 Reinstated or      0 5 Transferred from             0 6 Multidistrict            0 8 Multidistrict
    Proceeding              State Court                             Appellate Court               Reopened               Another District                 Litigation -                 Litigation -
                                                                                                                              (specify)                   Transfer                     Direct File
                                         Cite the U.S. Civil Statute under which you are filing (Do not citejurisdictionalstatutes unless diversity):
                      28 U.S.C.§ 1446(b)
VI. CAUSE OF ACTION Brief description of cause:
                      Personal Injury and Premises Liability
VII. REQUESTED IN    1711 CHECK IF THIS IS A CLASS ACTION                                            DEMAND $                                       CHECK YES only if demanded in complaint:
     COMPLAINT:            UNDER RULE 23,F.R.Cv.P.                                                                                                  JURY DEMAND:         X Yes     0 No
VIII. RELATED CASE(S)
                         (See instructions):
      IF ANY                                 JUDGE                                                                                           DOCKET NUMBER
DATE                                                                   SIGNATURE OF ATTORNEY OF RECORD
09/13/2021                                                            /s/ Brett Payne
FOR OFFICE USE ONLY

    RECEIPT #                   AMOUNT                                     APPLYING IFP                                     JUDGE                             MAG. JUDGE
             Case 6:21-cv-00948-ADA-JCM Document 1-1 Filed 09/13/21 Page 3 of 4
                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO                          DIVISION


                                    Supplement to JS 44 Civil Cover Sheet
                                   Cases Removed from State District Court

This form must be filed with the Clerk's Office no later than the first business day following
the filing of the Notice of Removal. Additional sheets may be used as necessary.

                  The attorney of record for the removing party MUST sign this form.
STATE COURT INFORMATION:
1. Please identify the court from which the case is being removed; the case number; and the complete
   style of the case.

    Cause No. 21DCV326510            Rosa Culp v. Wal-Mart, Inc.

    169th Judicial District Court
    The Honorable Can Starritt-Burnett
    P.O. Box 324
    1201 Huey Road
    Belton,Texas 76513
    Phone:(254)933-5265
    Fax:(254)933-5933




2. Was jury demand made in State Court?                    Yes rg               No    n
   If yes, by which party and on what date?
    Plaintiff - Rosa Culp                                                               08/03/2021
   Party Name                                                                           Date




STATE COURT INFORMATION:
1. List all plaintiffs, defendants, and intervenors still remaining in the case. Also, please list the
   attorney(s) of record for each party named and include the attorney's firm name, correct mailing
   address, telephone number, and fax number (including area codes).
    Plaintiff- Rosa Culp
    Attorney -Tim C. Schurmann           Slocumb Law Firm, PLLC
    1910 Pacific Avenue,Suite 15700, Dallas,TX 75201
    Phone:469-270-8585 Fax:888-853-2247
    Email:tschurmann@slocumblaw.com


    Defendant - Wal-Mart, Inc.
    Attorney - Brett H. Payne      Walters, Balido & Crain, LLP
    Great Hills Corporate Center 9020 N. Capital of Texas Highway, Building 1, Suite 170, Austin,TX 78759
    Phone:512-472-9000 Fax:512-472-9002
    Email: paynevfax@wbclawfirm.com




   TXWD - Supplement to JS 44 (Rev. 10/2004)
             Case 6:21-cv-00948-ADA-JCM Document 1-1 Filed 09/13/21 Page 4 of 4

2. List all parties that have not been served at the time of the removal, and the reason(s) for
   non-service.

     N/A




3. List all parties that have been non-suited, dismissed, or terminated, and the reason(s) for their
   removal from the case.

     N/A




COUNTERCLAIMS, CROSS-CLAIMS, and/or THIRD-PARTY CLAIMS:
1. List separately each counterclaim, cross-claim, or third-party claim still remaining in the case and
   designate the nature of each such claim. For each counterclaim, cross-claim, or third-party claim,
   include all plaintiffs, defendants, and intervenors still remaining in the case. Also, please list the
   attorney(s) of record for each party named and include the attorney's firm name, correct mailing
   address, telephone number, and fax number (including area codes).
     N/A




VERIFICATION:


    /s/ Brett H. Payne                                                       September 13, 2021
    Attorney for Removing Party                                              Date



     Defendant - Wal-Mart, Inc.
    Party/Parties




TXWD - Supplement to JS 44 (Rev. 10/2004)
